On June 27, 2014, the Defendant was sentenced for Count I: Driving a Motor Vehide Under the Influence of Alcohol or Drugs, a felony, in violation of Section 61-8-401, MCA committed to the Department of Corrections for Five (6) years, to run consecutively to the sentence imposed in DC-13-325; $1,000 fine to be credited to General Fund, to run consecutively to the sentence imposed in DC-13-325; ordered that Defendant will receive credit for time spent in pre-trial incarceration from February 17, 2013 to March 8,2013; and other terms and conditions given in the Judgment on June 27, 2014.
On September 26, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Brad Amdorfer, Attorney at Law. The State was represented by Victoria Callendar Deputy Yellowstone County Attorney.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed hy the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be
*110DATED this 17th day of October, 2014.
AFFIRMED.
Done in open Court this 26th day of September, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.